
	

113 S892 IS: Iran Sanctions Loophole Elimination Act of 2013
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 892
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mr. Kirk (for himself,
			 Mr. Manchin, Ms. Collins, Mr.
			 Nelson, and Mr. Cornyn)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Iran Threat Reduction and Syria Human Rights
		  Act of 2012 to impose sanctions with respect to certain transactions in foreign
		  currencies, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iran Sanctions Loophole
			 Elimination Act of 2013.
		2.Imposition of
			 sanctions with respect to certain transactions in foreign currencies
			(a)Imposition of
			 sanctionsSubtitle B of title II of the Iran Threat Reduction and
			 Syria Human Rights Act of 2012 (22 U.S.C. 8721 et seq.) is amended by inserting
			 after section 220 the following:
				
					220A.Imposition of
				sanctions with respect to certain transactions in foreign currencies
						(a)In
				generalThe President—
							(1)shall prohibit
				the opening, and prohibit or impose strict conditions on the maintaining, in
				the United States of a correspondent account or a payable-through account by a
				foreign financial institution that is a person described in subsection (b);
				and
							(2)may impose
				sanctions pursuant to the International Emergency Economic Powers Act (50
				U.S.C. 1701 et seq.) with respect to any other person described in subsection
				(b).
							(b)Person
				describedA person described in this subsection is a person the
				President determines has, on or after May 9, 2013—
							(1)knowingly
				conducted or facilitated a significant transaction involving the currency of a
				country other than the country in which the person is operating at the time of
				the transaction with, for, or on behalf of—
								(A)the Central Bank
				of Iran or another Iranian financial institution designated by the Secretary of
				the Treasury for the imposition of sanctions pursuant to the International
				Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or
								(B)a person
				described in section 1244(c)(2) of the Iran Freedom and Counter-Proliferation
				Act (22 U.S.C. 8803(c)(2)) (other than a person described in subparagraph
				(C)(iii) of that section); or
								(2)knowingly
				transferred funds for, or held funds on behalf of, a person described in
				paragraph (1) in relation to a transaction described in that paragraph, without
				regard to the currency of those funds.
							(c)Waiver
							(1)In
				generalThe President may waive the application of subsection (a)
				with respect to a person for a period of not more than 180 days, and may renew
				that waiver for additional periods of not more than 180 days, if the
				President—
								(A)determines that
				the waiver is vital to the national security of the United States; and
								(B)not less than 7
				days before the waiver or the renewal of the waiver, as the case may be, takes
				effect, submits a report to the appropriate congressional committees on the
				waiver and the reason for the waiver.
								(2)Form of
				reportEach report submitted under paragraph (1)(B) shall be
				submitted in unclassified form but may include a classified annex.
							(d)Rule of
				constructionNothing in this section shall be construed to
				prohibit any person from, or authorize or require the imposition of sanctions
				with respect to any person for, conducting or facilitating any transaction in
				the currency of the country in which the person is operating at the time of the
				transaction for the sale of agricultural commodities, food, medicine, or
				medical devices.
						(e)DefinitionsIn
				this section:
							(1)Account;
				correspondent account; payable-through accountThe terms
				account, correspondent account, and
				payable-through account have the meanings given those terms in
				section 5318A of title 31, United States Code.
							(2)Agricultural
				commodityThe term agricultural commodity has the
				meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7
				U.S.C. 5602).
							(3)Foreign
				financial institutionThe term foreign financial
				institution has the meaning given that term in section 561.308 of title
				31, Code of Federal Regulations (or any corresponding similar regulation or
				ruling).
							(4)Iranian
				financial institutionThe term Iranian financial
				institution has the meaning given that term in section 104A(d) of the
				Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
				U.S.C. 8513b(d)).
							(5)Medical
				deviceThe term medical device has the meaning given
				the term device in section 201 of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 321).
							(6)MedicineThe
				term medicine has the meaning given the term drug in
				section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
							(7)TransactionThe
				term transaction includes a foreign exchange swap, a foreign
				exchange forward, and any other type of currency exchange or conversion or
				derivative
				instrument.
							.
			(b)Conforming
			 amendments
				(1)ImplementationSection
			 601(a)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22
			 U.S.C. 8781(a)(1)) is amended by inserting 220A, after
			 220,.
				(2)PenaltiesSection
			 601(b)(2)(A) of such Act (22 U.S.C. 8781(b)(2)(A)) is amended by striking
			 and 220,  and inserting 220, and 220A,.
				(3)TerminationSection
			 605(a) of such Act (22 U.S.C. 8785(a)) is amended by inserting
			 220A, after 220,.
				(c)Clerical
			 amendmentThe table of contents for the Iran Threat Reduction and
			 Syria Human Rights Act of 2012 is amended by inserting after the item relating
			 to section 220 the following:
				
					
						Sec. 220A. Imposition of
				sanctions with respect to certain transactions in foreign
				currencies.
					
					.
			
